Citation Nr: 0200569	
Decision Date: 01/15/02    Archive Date: 01/25/02

DOCKET NO.  98-16 294	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to a rating higher than 30 percent for a 
generalized anxiety disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Keith W. Allen, Counsel



INTRODUCTION

The veteran served on active duty in the military from July 
1942 to October 1945.

In May 1998, the Department of Veterans Affairs (VA) Regional 
Office (RO) in Winston-Salem, North Carolina, denied the 
veteran's claims for ratings higher than 10 percent for his 
service-connected psychoneurosis-diagnosed as anxiety, 
and for a his service-connected shell fragment wounds to the 
left side of his scalp with a residual scar, retained foreign 
bodies, and headaches.  The RO also denied his claim for 
service connection for a bilateral hearing loss.  He appealed 
to the Board of Veterans' Appeals (Board).  The Board issued 
a decision in March 2000 denying his claim for a higher 
rating for the shell fragment wounds and residuals.  The 
Board also determined, however, that his claim for service 
connection for a bilateral hearing loss was well grounded and 
that further development was needed concerning that claim, as 
well as concerning his other claim for a higher rating 
for his psychoneurosis.  So the Board remanded those claims 
to the RO.

In July 2000, after completing the development requested in 
the Board's remand, the RO granted the claim for service 
connection for a bilateral hearing loss and assigned a 30 
percent rating effective from the date of the veteran's 
claim.  So that claim is no longer on appeal.  The RO also 
increased the rating for his generalized anxiety disorder 
from 10 to 30 percent, also effective from the date of his 
claim, but denied a rating higher than that, and he since has 
continued to appeal for a higher rating.  So that issue is 
still before the Board.  See AB v. Brown, 6 Vet. App. 35, 39 
(1993).



FINDINGS OF FACT

1.  As a result of his service-connected psychoneurosis, the 
veteran experiences chronic anxiety and sleep impairment 
preventing him from completely relaxing.

2.  The veteran, however, is alert and oriented in all 
spheres and does not have any cognitive impairment 
whatsoever; he also does not have any looseness of 
associations or flight of ideas, or bizarre movements or 
tics, and he has an appropriate affect with no objective 
clinical indications of any delusions, hallucinations, ideas 
of reference, or suspiciousness; he also has a good memory 
for both recent and remote events, and his insight and 
judgment are adequate, as is his intellectual capacity.


CONCLUSION OF LAW

The criteria have not been met for a rating higher than 30 
percent for the generalized anxiety disorder.  38 U.S.C.A. 
§ 1155 (West 1991); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.6, 4.7, 
4.130, Diagnostic Code 9400 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Ratings for service-connected disabilities are determined by 
comparing the symptoms the veteran is presently experiencing 
with various criteria set forth in VA's Schedule for Rating 
Disabilities (Rating Schedule)-which is based on average 
impairment in earning capacity.  See 38 U.S.C.A. § 1155; 38 
C.F.R. § 4.1.  Separate diagnostic codes identify the various 
disabilities.  When a question arises as to which of two 
ratings apply under a particular diagnostic code, the higher 
evaluation is assigned if the disability more closely 
approximates the criteria for the higher rating; otherwise, 
the lower rating will be assigned.  38 C.F.R. § 4.7.  
And after careful consideration of the evidence, any 
reasonable doubt remaining is resolved in favor of the 
veteran.  38 C.F.R. § 4.3.  Also, when making determinations 
concerning the appropriate rating to be assigned, VA must 
take into account the veteran's entire medical history and 
circumstances.  See 38 C.F.R. § 4.1; Schafrath v. Derwinski, 
1 Vet. App. 589, 592 (1995).  But where, as here, he is 
requesting a higher rating for a disability that was service 
connected many years ago, as opposed to appealing the rating 
that initially was assigned just after establishing his 
entitlement to service connection, his current level of 
functional impairment is of primary importance.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  And this, in 
turn, means that VA does not have to consider whether he is 
entitled to a "staged" rating to compensate him for times 
since filing his claim when his disability may have been more 
severe than at other times during the course of his appeal.  
See Fenderson v. West, 12 Vet. App. 119, 126 (1999).

As alluded to earlier, after having the veteran re-examined 
in June 2000 as a result of the Board's March 2000 remand, 
the RO increased the rating for his generalized anxiety 
disorder from 10 to 30 percent based on the results of that 
mental status evaluation.  His 30 percent rating is 
determined by the criteria of 38 C.F.R. § 4.130, Diagnostic 
Code 9400.  According to this code, a 30 percent rating is 
warranted for occupational and social impairment with 
occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational task (although 
generally functioning satisfactorily, with routine behavior, 
self-care, and conversation normal), due to such symptoms as:  
depressed mood, anxiety, suspiciousness, panic attacks 
(weekly or less often), chronic sleep impairment, and mild 
memory loss (such as forgetting names, directions, recent 
events).  The next higher rating of 50 percent also requires 
occupational and social impairment, but with 
reduced reliability and productivity due to such symptoms as:  
flattened affect; circumstantial, circumlocutory, stereotyped 
speech; panic attacks more than once a week; difficulty in 
understanding complex commands; impairment of short- and 
long-term memory (e.g., retention of only highly learned 
material, forgetting to complete task); impaired judgment; 
impaired abstract thinking; disturbances of motivation and 
mood; and difficulty in establishing and maintaining 
effective work and social relationships.  A 70 percent rating 
is warranted for even greater occupational and social 
impairment with deficiencies in most areas, such as work, 
school, family relationships, judgment, thinking or mood, due 
to such symptoms as:  suicidal ideation; obsessional rituals 
that interfere with routine activities; speech intermittently 
illogical, obscure, or irrelevant; near-continuous panic or 
depression affecting ability to function independently, 
appropriately and effectively; impaired impulse control (such 
as unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a work-like setting); and inability to establish and 
maintain effective relationships.  The maximum rating of 100 
percent is warranted for total occupational and social 
impairment, due to such symptoms as:  grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; and memory loss for names of 
close relatives, own occupation, or own name.  Id.

The veteran alleges that he deserves a rating higher than 30 
percent for his generalized anxiety disorder because he is 
constantly nervous and jittery and cannot relax.  So when 
remanding his claim to the RO in March 2000 to have him 
re-examined, the Board specifically requested that the VA 
psychiatrist designated to examine him determine the severity 
of his psychiatric disorder according to the specific 
criteria of Code 9400.  See, e.g., Massey v. Brown, 7 
Vet. App. 204, 208 (1994), citing Pernorio v. Derwinski, 2 
Vet. App. 625, 628 (1992) (consideration of factors wholly 
outside the rating criteria is error as a matter of law).  
Indeed, to facilitate this, the Board even expressly listed 
the applicable rating criteria in the remand to ensure that 
the examining VA psychiatrist knew exactly what to consider.  
And after examining the veteran in June 2000, which included 
reviewing all of the pertinent medical and other evidence in 
his claims folder ("C-file"), the evaluating VA 
psychiatrist indicated the veteran's current symptoms are 
most commensurate with a 30 percent rating based on his 
Global Assessment of Functioning (GAF) score using the 
criteria of Code 9400.  The GAF score is a scaled rating 
reflecting the "psychological, social, and occupational 
functioning on a hypothetical continuum of mental health-
illness."  See the American Psychiatric Association's 
Diagnostic and Statistical Manual of Mental Disorders 32 (4th 
ed. 1994) (hereinafter DSM-IV); see also Carpenter v. Brown, 
8 Vet. App. 240 (1995).  Specifically, the VA examiner said 
the extent of the veteran's chronic anxiety and sleep 
impairment warrant a rating at this percentage-referring to 
the symptoms that he actually experiences which are included 
in Code 9400.  The remainder of his mental status evaluation, 
though, was essentially unremarkable, so there is no basis 
for assigning a rating higher than 30 percent.  He was alert, 
cooperative, and answered questions appropriately and even 
volunteered information prior to being asked.  He also 
did not have any looseness of associations or flight of 
ideas, or bizarre movements or tics.  Furthermore, although 
his mood was tense, this is adequately compensated by a 
rating at the 30 percent level under Code 9400 since a rating 
at this level presumes that he will, at times, experience 
anxiety; in fact, this is expressly mentioned in this code as 
a distinct probability.  Moreover, he had an appropriate 
affect, and there were no objective clinical indications 
whatsoever of any delusions, hallucinations, ideas of 
reference, or suspiciousness.  He also was correctly oriented 
in all spheres (x3), and he had a "good" memory for both 
recent and remote events.  Lastly, his insight and judgment 
were adequate, as was his intellectual capacity.

The veteran's representative suggested in his December 2001 
brief that the case again should be remanded to the RO 
because the examining VA psychiatrist did not indicate 
exactly what the veteran's GAF score was during his June 2000 
mental status evaluation.  But a remand to provide the actual 
score is not necessary in this particular case because the VA 
examiner indicated that he had determined the GAF score, not 
arbitrarily, but rather using the specific rating criteria of 
Code 9400.  And that is the dispositive issue, not the 
indication of the score, itself.  The Board further notes 
that the very same VA psychiatrist earlier had examined the 
veteran in March 1998, so he was well aware of his mental 
state, and he indicated at the conclusion of that earlier 
evaluation that the veteran's GAF score was 65.  According to 
DSM-IV, a GAF score of 65 indicates the veteran only has some 
"mild" symptoms (e.g., a depressed mood and mild insomnia), 
but generally functions pretty well and has some meaningful 
interpersonal relationships.  This is consistent with the VA 
examiner's more recent clinical findings during the June 2000 
VA mental status evaluation since the veteran essentially had 
the very same symptoms as when earlier examined-except that 
his level of anxiety and sleep impairment (i.e., insomnia) 
had increased such that he now deserves a 30 percent rating.  
The records of the treatment that he has received in a 
VA outpatient clinic since 1994 also contain essentially the 
very same clinical findings insofar as the extent of his 
anxiety and other symptoms.  So although he is entitled to a 
30 percent rating, there simply is no legal basis for 
assigning a rating higher than this, particularly in light of 
the VA examiner's professional medical opinion that this is 
the appropriate rating in this particular case at hand.  That 
VA examiner's professional medical opinion is uncontroverted, 
so it deserves a great deal of probative weight.  38 C.F.R. 
§§ 4.2, 4.6.  The Board has a legal responsibility to analyze 
the credibility and probative value of the evidence, account 
for the evidence that it finds to be persuasive or 
unpersuasive, and provide the reasons for its rejection of 
any material evidence favorable to the veteran.  See Caluza 
v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 
78 F.3d 604 (Fed. Cir. 1996) (table); Gabrielson v. Brown, 7 
Vet. App. 36, 39-40 (1994).

For the above reasons, the preponderance of the evidence is 
against the claim for a rating higher than 30 percent for the 
generalized anxiety disorder, so the benefit-of-the-doubt 
doctrine does not apply.  See Gilbert v. Derwinski, 1 Vet. 
App. 49, 57 (1991); Alemany v. Brown, 9 Vet. App. 518, 519 
(1996).  Also, as mentioned in the Board's March 2000 remand, 
the circumstances of this case are not so exceptional or 
unusual as to warrant consideration of a higher rate of 
compensation on an extra-schedular basis-considering such 
factors as whether there has been marked interference with 
employment (i.e., beyond that contemplated by the rating 
assigned) or frequent periods of hospitalization as to render 
impractical the application of the regular schedular 
standards.  38 C.F.R. § 3.321(b)(1).  Nearly, if not all of 
the veteran's treatment for his generalized anxiety disorder 
has been on an outpatient, as opposed to an inpatient, basis.  
And he indicated during his March 1998 and June 2000 VA 
psychiatric evaluations that he had "retired" from his job 
as a mechanic ("fixer") in the textile industry in 1986, 
not that his level of psychiatric impairment had anything to 
do with him not working any more.  In fact, the VA examiner 
indicated in the report of the June 2000 mental status 
evaluation that the veteran is no longer working "because of 
[his] age," bearing in mind that he served on active duty in 
the military many, many years ago during World War II.  
Consequently, there is no basis for referring this case to 
the Director of Compensation and Pension Service for 
consideration of an extra-schedular rating.  See Floyd v. 
Brown, 9 Vet. App. 88 (1996); Shipwash v. Brown, 8 Vet. App. 
218, 227 (1995).

In denying the claim on appeal, the Board is mindful of the 
rather recently enacted Veterans Claims Assistance Act of 
2000 (the "VCAA"), Pub. L. No. 106-475, 114 Stat. 2096 
(2000).  This new law, among other things, eliminated the 
concept of a well-grounded claim and redefined VA's 
obligations to the veteran insofar as appropriately notifying 
him of the type of evidence needed to substantiate his claims 
and complete his application for additional VA benefits.  
This new law also requires that VA provide additional 
assistance to him in obtaining potentially relevant evidence 
that he identifies as possibly supportive of his claims.  
Here, however, the RO sent the veteran a letter in August 
2001 specifically apprising him of the new requirements 
imposed by the VCAA.  And the RO earlier had explained the 
reasons and bases for its decision (not to assign a rating 
higher than 30 percent) when issuing a Supplemental Statement 
of the Case (SSOC) in July 2000, including citing the 
applicable rating criteria of Code 9400.  The veteran also 
had been apprised of these very same rating requirements in 
the Board's March 2000 remand, which was for the specific 
purpose of further developing his claim and assisting him in 
anyway necessary.  But he since has indicated when contacted 
by the RO in August 2001 that he does not have any additional 
medical or other evidence to submit, and that he wants his 
claim considered based on the evidence already of record.  He 
also submitted a written statement later in August 2001 

reiterating that he did not have any additional evidence to 
submit and that the Board should proceed to adjudicate his 
appeal.  So he is not prejudiced by the Board going ahead and 
deciding his claims.  See Bernard v. Brown, 4 Vet. App. 384 
(1993).


ORDER

The claim for a rating higher than 30 percent for the 
generalized anxiety disorder is denied.



		
	C. P. RUSSELL
	Member, Board of Veterans' Appeals



 

